     Case 3:19-cv-00506-LAB-KSC Document 29 Filed 04/20/20 PageID.198 Page 1 of 1



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11     MARY MARUN, on behalf of                  Case No.: 19cv506-LAB (KSC)
       JAMES MARUN,
12
                                  Plaintiff,     ORDER OF DISMISSAL
13
       v.
14
       COUNTY OF SAN DIEGO, et al.,
15
                               Defendants.
16
17
18          The joint motion to dismiss (Docket no. 28) is GRANTED and this action is
19   DISMISSED WITH PREJUDICE. The parties shall each bear their own costs and
20   attorney’s fees.
21
22          IT IS SO ORDERED.
23   Dated: April 20, 2020
24
25                                             Hon. Larry Alan Burns
26                                             Chief United States District Judge

27
28

                                                1
                                                                           19cv506-LAB (KSC)
